
	

115 HR 4753 : Federal Reserve Supervision Testimony Clarification Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4753
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Federal Reserve Act to require the Vice Chairman for Supervision of the Board of
			 Governors of the Federal Reserve System to provide a written report, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Reserve Supervision Testimony Clarification Act. 2.Vice Chairman for Supervision report requirementParagraph (12) of section 10 of the Federal Reserve Act (12 U.S.C. 247b) is amended—
 (1)by redesignating such paragraph as paragraph (11); and (2)in such paragraph—
 (A)by striking shall appear and inserting shall provide written testimony and appear; and (B)by adding at the end the following: If, at the time of any appearance described in this paragraph, the position of Vice Chairman for Supervision is vacant, the Chairman or their designee shall appear instead and provide the required written testimony..
				
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk.
